Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1014
                     Lower Tribunal No. F17-23037B
                          ________________


                            Jose D. Ramirez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Pooler, Judge.

     Jose D. Ramirez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.
      Jose D. Ramirez appeals the trial court’s order denying his motion

purporting to challenge the legality of his sentence. Although captioned as

a motion to correct an illegal sentence pursuant to Florida Rule of Criminal

Procedure 3.800(a), Ramirez’s motion is in reality a challenge to the validity

of the underlying conviction, rather than a challenge to the legality of the

sentence. Ramirez contends that his arrest and prosecution was the result

of an unlawful reverse-sting operation conducted by law enforcement, and

that his conviction (and the resulting sentence) are therefore illegal. A motion

to correct illegal sentence under rule 3.800(a) is not cognizable where, as

here, the defendant seeks to challenge the validity of the conviction and, only

by extension, the “legality” of the resulting sentence. Planas v. State, 271

So. 3d 76 (Fla. 3d DCA 2019); Lopez v. State, 2 So. 3d 1057, 1059 (Fla. 3d

DCA 2009); Morgan v. State, 888 So. 2d 128, 129 (Fla. 3d DCA 2004)

(acknowledging “a motion to correct illegal sentence is an appropriate

procedure for challenging a sentence, but not a conviction”); Coughlin v.

State, 932 So. 2d 1224, 1225 (Fla. 2d DCA 2006) (holding “a traditional

double jeopardy challenge attacks both the conviction and, by default, the

sentence, while rule 3.800(a) is limited to claims that the sentence itself is

illegal, without regard to the underlying conviction”). Ramirez could have

and should have raised the instant claim on direct appeal from his conviction


                                       2
and sentence or, if appropriate, by a timely motion filed pursuant to Florida

Rule of Criminal Procedure 3.850.

     Affirmed.




                                     3